DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 April 2021 and 13 May 2022 were filed prior to the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 lines 11-12: “an end effector for holding the housing body replaces the housing body” should read -- an end effector for holding the housing body and replacing the housing body --
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 1, lines 2-3:
“a component mounting system including: a component mounting device that picks a component from a carrier tape and mounts the component on a substrate;” 
Claim 11, lines 2-3: 
“a component mounting system including: a component mounting device that picks a component from a carrier tape and mounts the component on a substrate;” 
Claim 11, lines 5-7: 
“component supply device that pulls out the carrier tape from the housing body stored in the housing body stocker and transports the carrier tape to the component mounting device,” 
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the assist portion is a side surface of the partition members that faces the storage space” renders claims 5 and 14 indefinite because claim 1 lines 9-12 deemed to read as a housing body stocker includes a pair of partition members that partition a storage space and the partition members include an assist portion that assists replacement operation. Claim 5 recites the assist portion is a side surface of the partition members. If so, it is unclear what direction is the recited “the assist portion is a side surface of the partition members that faces the storage space”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 8-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iisaka (US 20170303448) in view of Osamu (JP 2004228207, one of the references submitted with 05 April 2021 IDS).
Regarding claims 1, 11 and 19, Iisaka teaches,
[AltContent: arrow][AltContent: textbox (carrier tape )][AltContent: textbox (housing body stocker)][AltContent: ]
    PNG
    media_image1.png
    589
    514
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (housing body)][AltContent: textbox (supporting member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (replacement device)]
    PNG
    media_image2.png
    533
    519
    media_image2.png
    Greyscale

			Modified Figs 2 and 3, Iisaka.

A mounting substrate manufacturing system (component mounting system 10, Fig. 1, see Fig. 2 above) comprising: 
a component mounting system including: a component mounting device (component mounting machines 35, Fig. 1) that picks a component from a carrier tape (cassette-type feeder 11, Figs. 1 to 5) and mounts the component on a substrate; a housing body stocker (feeder stocking area 43, Figs. 1 to 4) that stores a housing body that houses the carrier tape; and a component supply device (XY-moving mechanism 39) that pulls out the carrier tape from the housing body stored in the housing body stocker and transports the carrier tape to the component mounting device; and 
a replacement device (automatic feeder exchanging system 34 including exchanging robot 45, Figs. 1 and 3-4, see modified Fig. 3 above) that includes an end effector (a clamp member 77, Fig. 4) for holding the housing body, and replaces the housing body stored in the housing body stocker (exchanging robot 45 is provided with a feeder transfer section 76 which allows removal and insertion, and lifting and lowering of the cassette-type feeder 11, feeder transfer section 76 is provided with a clamp member 77 which clamps, and removes and inserts the cassette-type feeder 11, para. [0042]). 
Iisaka does not teach a housing body stocker includes at least a pair of partition members that partition a storage space for storing the housing body or partition members adjacent to each other includes an assist portion that assists a replacement operation of replacing the housing body. However, Osamu teaches a component mounting system having a block exchange truck capable of increasing workability by reducing work space when replacing a reel having a reel retention section for retaining the reel in which, 
wherein the housing body stocker includes at least a pair of partition members (large reel holding unit S3 include a housing unit for housing a plurality of reels 26, a spare reel 26a, partition plates 100 and 101, Figs. 6 and 7, accommodation section extending in the left-right direction is partitioned by partition plates 100 and 101 according to the width dimension of the reel 26, the spare reel 26a, page 7, lines 278-279) that partition a storage space for storing the housing body, and 
at least one of the partition members adjacent to each other includes an assist portion (guide piece 100a, Fig. 7a) that assists a replacement operation of replacing the housing body.
Osamu teaches in page 10 that the operator inserts his/her finger into the portion where the guide pieces 100a and 101a are removed, and moves the reel 26 or the large reel 26b along the side surfaces of the guide pieces 100a and 101a of the partition plates 100 and 101. Therefore, in view of the teachings of Osamu, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the component mounting device feeder stocking area 43 of Iisaka with a batch exchange cart 50 having partition plates 100 and 101 as taught in Figs. 6 and 7 of Osamu having guide pieces 100a and 101a so that it would enable an exchange robot 45 to insert a clamp member 77 when removing the reels and to replacing it during the component mounting operation. 

Regarding claims 2, 10, 18 and 20, Iisaka further teaches,
[Claims 2 and 20] 	wherein the replacement device brings the end effector or the housing body held by the end effector into contact with the assist portion by bringing the end effector or the housing body held by the end effector adjacent to the assist portion (exchanging robot 45 is provided with a feeder transfer section 76 which allows removal and insertion, and lifting and lowering of the cassette-type feeder 11, para. [0042]), and thereafter moving the end effector or the housing body held by the end effector in a thickness direction of the partition members (a Y-axis motor 78 which serves as a driving source which causes a clamp member 77 to move in the Y-direction, see Fig. 2, para. [0042]).

[Claims 10 and 18]	wherein the housing body stocker includes a supporting member (see modified Fig. 3 Iisaka above) that supports the housing body in the storage space, and the gap-forming portion is formed on the supporting member (slots in which the cassette-type feeders 11 are set one by one are formed in the feeder stocking area 43, para. [0037]).

Regarding claims 4-6, 8-9 and 13-17, Iisaka doesn’t teach the claimed limitations.  However, Osamu further teaches,
[Claims 4 and 13]	wherein the housing body stocker includes a plurality of aligned pairs of the partition members (partition plates 100 and 101, Fig. 6), and 
the partition members including the assist portion are alternately disposed (those having the guide pieces 100a and 101a and those not having the guide pieces are sequentially and alternately inserted, page 8, lines 315-317).

[Claims 5 and 14] 	wherein the assist portion is a side surface of the partition members that faces the storage space (guide pieces 100a and 101a protruding toward the side where the reel 26 and the large reel 26b are stored with respect to the storage section, page 10, lines 386-388).

[Claims 6 and 15]	wherein the assist portion has an area that is not shielded (see 101a, Fig. 8. It is obvious that 101a is not shielded as described in the applicant’s specification [0019], “assist portion may have an area that is not shielded by the housing body, …. a part of the partition member may be caused to protrude from the housing body when the housing body is stored in the storage space”) by the housing body stored in the storage space.

[Claims 8 and 16]	wherein the housing body stored in the storage space is positioned such that a gap is formed between the housing body and each of the partition members (even the reels 26 having different width dimensions can be accommodated in the accommodation section, page 7 lines 278-279).

[Claims 9 and 17]	wherein the housing body stocker includes a gap-forming portion (partition plates 100 and 101 having the guide pieces 100a and 101a are removed) that forms a gap between the housing body stored in the storage space and each of the partition members.
Osamu teaches in page 3 , lines 107-111 that in a batch exchange carriage 50, the partition plate 100 and 101 includes a first partition plate having a guide piece projecting toward the reel and large reel accommodation side of the accommodation portion, and a second partition plate from which is removed, Further, the housing portion is configured so that the first partition plate and the second partition plate can be alternately mounted in sequence along the left-right direction in which it is clear that a gap is formed between the housing body and the partition members. Therefore, in view of the teachings of Osamu, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the component mounting device feeder stocking area 43 of Iisaka with a batch exchange cart 50 having partition plates 100 and 101 as taught in Figs. 6 and 7 of Osamu that enables the respective accommodating portions to configure the partition plates 100 and 101   sequentially and alternately mounted along the left-right direction so that an exchange robot 45 to insert the clamp member 77 while removing and replacing the cassette-type feeder 11 during the component mounting operation. 
 
Allowable Subject Matter
Claims 3, 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Claims 3 and 12 would be allowable for disclosing a mounting substrate manufacturing system including a housing body stocker having partition members are elastically deformed in a thickness direction thereof by an external force generated when the partition members come into contact with the end effector or the housing body held by the end effector; 

Claim 7 would be allowable for disclosing a mounting substrate manufacturing system wherein the end effector includes a pair of gripping portions that grip the housing body, and at least one of the gripping portions comes into contact with the assist portion; 

Prior art reference Iisaka does not teach a housing body stocker having a pair of partition members that partition a storage space for storing the housing body or partition members adjacent to each other includes an assist portion that assists a replacement operation of replacing the housing body or any elastically deformable partition members. Though prior art of record Osamu teaches a component mounting system having a block exchange truck having partition members, Osamu fails to teach any partition members that are elastically deformable or an end effector includes a pair of gripping portions that grip the housing body. Therefore, claims 3, 7 and 12 would be allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Kondo (US 20180242485) teaches a component mounting system includes multiple component mounting machines arranged along a conveyance direction, feeder storage container that stores multiple feeders that are attachable and detachable to component mounting machine, and exchanging robot capable of exchanging feeder between feeder storage container and the component mounting machines and the exchanging robot moves along the conveyance direction of the board. 

Prior art of record Ikeda (US 20180184554) teaches a holding device including a feeder attachment table on which multiple tape feeders are attached, a first reel holder which holds lined up multiple tape reels on which a component holding tape is wound, a second reel bolder provided below the first reel holder which bolds lined up multiple of tape reels, and a second holder movement allowance mechanism which allows the second reel holder to move upwards. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729